Per Curiam:
The appellant does not contend that the contributors to the Pauline Temporary Home have any legal right to direct the application of the fund after its use as originally contemplated has ceased. Its contention was that their wishes and recommendation should have weight with the court in determining the question of its future application. Conceding much force to this position, we have nothing before us to show that the court below did not give proper regard to their suggestions. It is true the fund was not awarded to the appellant. It was claimed by a number of charitable institutions. They are all meritorious, and deserving of aid, but we cannot say the court erred in awarding the fund to the Children’s Aid Society. The object of said society appears to be nearer in accord with that of the Pauline Temporary Home than that of any other of the societies named. The matter was very much in the discretion *546of the court below, and we would not reverse, unless for a clear abuse of discretion. No such abuse appears in this case.
The decree is affirmed, and the appeal dismissed at the costs of the appellant.